                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

NICOLAS VALADEZ REY and                         §
JESSICA LEANNE QUINN,                           §
Individually, and as Next Friends of            §
E.Q., a Minor, J.Q., a Minor, and               §
I.Q., a Minor,                                  §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §     Civil Action No. 4:19-CV-00714-
                                                §
GENERAL MOTORS LLC,                             §
                                                §
        Defendant.                              §     JURY TRIAL DEMANDED


             PLAINTIFFS’ MOTION TO EXCLUDE GM’s EXPERT
           DAVID M. CADES, Ph.D. and SUPPORTING SUGGESTIONS


        COME NOW, Plaintiffs, by and through their undersigned attorneys, and submit

their Motion to Exclude GM’s Expert David M. Cades, Ph.D. and Supporting Suggestions,

and in support thereof state as follows:

                                          I.
                                   SUMMARY OF MOTION

        Defendant General Motors LLC (“GM”) has designated David M. Cades, Ph.D. to

opine on human factors issues in the case. Plaintiffs submit that Dr. Cades’ testimony

should be excluded because his opinions lack a reliable basis in fact, are not sufficiently

linked to the facts in this case, would not be helpful to the jury in the determination of the

pertinent facts in this case, and are irrelevant.




PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                1


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 1 of 23
                                                     II.
                                        STATEMENT OF FACTS1

         This case was filed on June September 6, 2019. (Doc. 1.) Plaintiffs Fourth

Amended Complaint was filed August 18, 2020. (Doc. 61.) As set forth therein:

                 10.     On the morning of August 31, 2019, Nicolas was driving his
         2006 GMC Yukon XL, VIN 1GKFK66U06J133348 (the “Subject
         Vehicle”) along Saltillo-Torreon Road in the Municipality of Parras De La
         Fuente, Coahuila, near Kilometer 157+090. His wife, Jessica, was in the
         front passenger seat, and their three minor children, E.Q., J.Q., and I.Q.,
         were in the backseat with them. All were properly buckled which has been
         confirmed by the physical evidence in this case, inter alia. Unfortunately,
         however, the occupant protection system in the Subject Vehicle, which
         includes both the safety belt restraint system and the roof, failed to provide
         the protection is should have due to defective designs in both.

Id. at ¶10.

         Plaintiffs allege a tire failure – a punctured tired – caused Mr. Rey to lose control

of the vehicle which then rolled over resulting in a roof crush over Mr. Rey. Id. at ¶11-

13.

         Mr. Rey suffered a catastrophic injury resulting in permanent quadriplegia. Id. at

¶¶13-23. The other passengers had only minor injuries consistent with a rollover. Id.

         Plaintiffs have alleged defects in the occupant protection system of the vehicle

which includes both the safety belt restraint system and the roof. Id. at ¶¶10, 24-42.

Plaintiffs allege GM knows of these defects and risks to consumers. Id. at ¶¶43-46.

Plaintiffs also allege that GM has a history of blaming injured drivers and victims. Id. at

¶47-49.

         Plaintiffs have brought a crashworthiness case involving allegations of strict




1
  Plaintiffs set forth the basic facts in this case in terms of the pleadings and allegations. Additional facts
relevant to opinions given will be set forth in the Supporting Suggestions, infra.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                  2


      Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 2 of 23
product liability and negligence claims for design defects and failure to warn. Id. at ¶¶50-

88. Plaintiff Jessica Quinn has also brought a claim for loss of consortium. Id. at ¶¶89-91.

Plaintiffs seek damages for medical bills (past and future), lost earning capacity for Mr.

Rey (past and future), mental pain and anguish (past and future), attorneys fees, costs, and

interest. Id. at 28.

        The Scheduling and Trial Order of December 9, 2019, requires the following for

Expert Designations and Reports:




Doc. 20 at 2-3.

        The deadlines were most recently extended in this Court’s July 2, 2020, Order

Granting in Part Third Motion to Amend Scheduling Order and Setting Trial Date. (Doc.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                   3


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 3 of 23
41.) Plaintiffs’ expert reports were served timely pursuant to this Order on August 3, 2020.2

In response, GM timely served its expert designations on September 1, 2020. (Ex. A.) This

included the designation of Dr. Cades. (Ex. B.) Plaintiffs chose not to depose him.




2
 The previous deadline for Plaintiffs’ expert designations pursuant to the prior extension was July 1, 2020.
(Doc. 33 extending the deadlines set out in Doc. 26.) Plaintiffs were still operating under these deadlines and
served their initial expert designations timely on that date before the latest extension was granted.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                  4


      Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 4 of 23
                                                 TABLE OF CONTENTS

TABLE OF CONTENTS ............................................................................................................. i

TABLE OF AUTHORITIES ....................................................................................................... ii

III.      PLAINTIFFS’ SUPPORTING SUGGESTIONS .................................................................. 1

          A.         Introduction ................................................................................................. 1

          B.         The Applicable Legal Standards & Considerations .................................... 1

                     1. The Legal Standard for Expert Testimony ............................................ 1

                     2. The Enhanced Injury Doctrine Dictates What Expert
                        Testimony Is Relevant & Admissible in this Case ................................ 5

          C.         The Legal Standards Applied to Dr. Cades’ Opinions ............................... 9

                     1. Dr. Cades’ First, Second and Fourth Opinions: ................................. 10

                     2. Dr. Cades’ Third Opinion: ................................................................... 12

                     3. Dr. Cades’ Fifth Opinion: .................................................................... 13

                     4. Dr. Cades’ Sixth Opinion: ................................................................... 14

IV.       CONCLUSION ......................................................................................................... 15




PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                                        i


       Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 5 of 23
                                             TABLE OF AUTHORITIES

CASES

Barrett v. Rhodia, Inc.,
       606 F.3d 975 (8th Cir. 2010) .................................................................................. 4

Bavlsik v. Gen. Motors, LLC,
       No. 4:13- cv-0509-DDN (E.D. Mo. Sept. 8, 2015) ................................................ 6

Blue Dane Simmental Corp. v. Am. Simmental Ass'n,
      178 F.3d 1035 (8th Cir. 1999) ................................................................................. 3

Bogosian v. Mercedes–Benz of N. Am., Inc.,
      104 F.3d 472 (1st Cir. 1997) .................................................................................. 3

Claar v. Burlington N.R. Co.,
       29 F.3d 499 (9th Cir. 1994) .................................................................................... 4

Cryts v. Ford Motor Co.,
        571 S.W.2d 683 (Mo. App. E.D. 1978) .................................................................. 7

Concord Boat Corp. v. Brunswick Corp.,
      207 F.3d 1039 (8th Cir. 2000) ............................................................................. 2, 4

Daubert v. Merrel Dow Pharmaceuticals,
      509 U.S. 579 (1993) .................................................................................... 1, 2, 3, 4

Donze v. Gen. Motors, LLC,
      420 S.C. 8 (2017) .................................................................................................... 6

General Electric Co. v. Joiner,
      522 U.S. 136 (1997) ........................................................................................... 2, 4

Gerow v. Mitch Crawford Holiday Motors,
      987 S.W.2d 359 (Mo. Ct. App. W.D. 1999)........................................................ 5, 6

Kumho Tire Co. v. Carmichael
     526 U.S. 137 (1999) ........................................................................................ 2, 3, 4

LaHue v. General Motors LLC,
      716 F. Supp. 407 (W.D. Mo. 1989) ........................................................................ 5

Larsen v. General Motors Corp.,
       391 F.2d 495 (8th Cir. 1968) ................................................................................... 5

PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                                ii


      Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 6 of 23
Lauzon v. Senco Products, Inc.,
      270 F.3d 681 (8th Cir. 2001) ...................................................................... 1, 2, 4, 5

McGuire v. Davidson Mfg. Corp.,
      238 F. Supp. 2d 1096 (N.D. Iowa 2003) ................................................................. 2

Moore v. Ford Motor Co.,
      332 S.W.3d 749 (Mo. 2011) .................................................................................. 14

Nesselrode v. Executive Beechcraft, Inc.,
       707 S.W.2d 371 (Mo. banc 1986) ....................................................................... 5, 7

Norman v. Textron Inc.,
     2018 WL 3199487 (W.D. Mo. 2018) ...................................................................... 5

Peitzmeier v. Hennessy Indus., Inc.,
       97 F.3d 293 (8th Cir. 1996) .................................................................................... 3

Polk v. Ford Motor Co.,
        529 F.2d 259 (8th Cir. banc 1976) ......................................................................... 7

Reinken v. Big Game Tree Stands,
       2018 WL 10625889 (N.D. Iowa) ....................................................................... 2, 3

Roberts v. Gen. Motors, LLC,
       No. 4:13-cv-0541-CAS (E.D. Mo. 2015) ............................................................... 6

Thornton v. Gray Automotive Parts Co.,
       62 S.W.3d 575 (Mo. Ct. App. W.D. 2001).......................................................... 5, 6

Threats v. Gen. Motors Corp.,
       890 S.W.2d 327 (Mo. Ct. App. E.D. 1994) ......................................................... 5, 7

Wheeling Pittsburgh Steel Corp. v. Beelman River Terminals, Inc.,
      254 F.3d 706, 715 (8th Cir. 2001) ........................................................................... 3

RULES

Federal Rule of Evidence 702 ..................................................................................... 1, 2, 3




PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                           iii


      Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 7 of 23
                                                   III.
                             PLAINTIFFS’ SUPPORTING SUGGESTIONS

A.      Introduction

        Dr. Cades’ opinions are completely irrelevant in this enhanced injury doctrine

crashworthiness case. They are entirely focused on the cause of the accident, rather than

the cause of the injuries to Mr. Rey in this case. As such, even were they not otherwise

inadmissible – e.g., for lacking reliable bases – they should be excluded in their entirety.

B.      The Applicable Legal Standards & Considerations

        1.       The Legal Standard for Expert Testimony

        “The proponent of the expert testimony must prove its admissibility by a

preponderance of the evidence.”3

        Expert testimony must meet the requirements of Federal Rule of Evidence 702:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:

        (a)      the expert’s scientific, technical, or other specialized knowledge will
                 help the trier of fact to understand the evidence or to determine a
                 fact in issue;
        (b)      the testimony is based on sufficient facts or data;
        (c)      the testimony is the product of reliable principles and methods; and
        (d)      the expert has reliably applied the principles and methods to the facts
                 of the case.

        The Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals4 and its

progeny, guide and govern how Rule 702 is applied. The Eight Circuit sets out the standard:

        The proposed expert testimony must meet three prerequisites in order to
        be admitted under Rule 702. 4 Jack B. Weinstein & Margaret A. Berger,
        Weinstein's Federal Evidence § 702.02[3] (2001). First, evidence based on
        scientific, technical, or other specialized knowledge must be useful to the
        finder of fact in deciding the ultimate issue of fact. Id. This is the basic rule

3
 Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001) citing Daubert, infra, 509 U.S. at 592.
4
 509 U.S. 579 (1993).
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                               1


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 8 of 23
        of relevancy. Second, the proposed witness must be qualified to assist the
        finder of fact. Id. Third, “the proposed evidence must be reliable or
        trustworthy in an evidentiary sense, so that, if the finder of fact accepts it as
        true, it provides the assistance the finder of fact requires ....” Id.; see also
        Daubert, 509 U.S. at 591, 113 S.Ct. 2786.5

        To summarize: the expert’s testimony must be (1) relevant to deciding an ultimate

issue of fact; (2) the expert must be qualified; and (3) the evidence must be reliable.

        First, the evidence must be relevant and relate to issues in the case, which is

sometimes referred to as “fit.”6 Stated another way, “[e]ven a theory that might meet certain

Daubert factors, such as peer review and publication, testing, known or potential error rate,

and general acceptance, should not be admitted if it does not apply to the specific facts of

the case.” 7 An expert must consider all relevant facts when forming his opinions;

otherwise, “[i]f a party believes that an expert opinion has not considered all of the relevant

facts, an objection to its admission is appropriate.” Id. If the opinion offered is not

sufficiently tied to the facts of the case, it will not aid a jury in resolving the factual dispute,

and will not be helpful or relevant to the jury.8

        Second, the evidence must be presented by a qualified expert. The determination of

whether a witness is qualified is largely guided by Rule 702 above. “A court should

consider the expert's practical experience and academic or technical training when

determining whether an expert is qualified to give an opinion in a certain area.” 9




5
  Id. at 686.
6
  Concord Boat, 207 F.3d at 1055 citing Daubert, 509 U.S. at 591.
7
  Concord Boat, 207 F.3d at 1056 (emphasis added) citing Kumho Tire, 526 U.S. at 154; Joiner, 522 U.S. at
146. The expert in question in Concord was found to have “ignored inconvenient evidence” and did not
“incorporate all aspects of the economic reality” when rendering his economic opinions and should not have
been admitted. Id. at 1056-1057.
8
  Lauzon, 270 F.3d at 694.
9
  Reinken v. Big Game Tree Stands, 2018 WL 10625889, at *7 (N.D. Iowa 2018) citing McGuire v. Davidson
Mfg. Corp., 238 F. Supp. 2d 1096, 1101 (N.D. Iowa 2003).
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                             2


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 9 of 23
“Furthermore, an expert witness cannot testify beyond the scope of his expertise.”10 An

expert can be qualified for certain of his opinions, but then go beyond those qualifications

for others.11

        Third, the evidence must be reliable. Lauzon continued with the analysis for

determining reliability:

        The basis for the third prerequisite lies in the recent amendment of Rule
        702, which adds the following language to the former rule: “(1) the
        testimony is based upon sufficient facts or data, (2) the testimony is the
        product of reliable principles and methods, and (3) the witness has applied
        the principles and methods reliably to the facts of the case.” Fed. R. Evid.
        702. The language of the amendment codifies Daubert and its progeny. Id.
        Comm. Note.

        In Daubert, the U.S. Supreme Court emphasized the district court's
        gatekeeper role when screening expert testimony for relevance and
        reliability. Daubert, 509 U.S. at 591–93, 113 S.Ct. 2786; see also Blue Dane
        Simmental Corp. v. Am. Simmental Ass'n, 178 F.3d 1035, 1040 (8th Cir.
        1999) (during the evaluation “of expert testimony under Federal Rule of
        Evidence 702, the district court must look to both the relevancy and the
        reliability of the testimony”). Daubert provides a number of nonexclusive
        factors a court can apply in performing this role: “(1) whether the theory or
        technique ‘can be (and has been) tested’; (2) ‘whether the theory or
        technique has been subjected to peer review and publication’; (3) ‘the
        known or potential rate of error’; and (4) whether the theory has been
        generally accepted.” Peitzmeier v. Hennessy Indus., Inc., 97 F.3d 293, 297
        (8th Cir. 1996) (citing Daubert, 509 U.S. at 593–94, 113 S.Ct. 2786).
        Daubert 's progeny provides additional factors such as: whether the
        expertise was developed for litigation or naturally flowed from the expert's
        research; whether the proposed expert ruled out other alternative
        explanations; and whether the proposed expert sufficiently connected the
        proposed testimony with the facts of the case. Bogosian v. Mercedes–Benz
        of N. Am., Inc., 104 F.3d 472, 479 (1st Cir. 1997) (finding testimony of the
        expert and the plaintiff must be sufficiently related); Daubert v. Merrell
        Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (addressing whether
        opinion was developed naturally out of research or solely for litigation);




10
   Id. citing Wheeling Pittsburgh Steel Corp. v. Beelman River Terminals, Inc., 254 F.3d 706, 715 (8th Cir.
2001).
11
   See, e.g., Reinken, 2018 WL 10625889, at *11.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                             3


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 10 of 23
         Claar v. Burlington N.R. Co., 29 F.3d 499 (9th Cir. 1994) (discussing
         whether the expert accounts for obvious alternative explanations12).13

         The Supreme Court in Kumho Tire Co. v. Carmichael then clarified that Daubert

applied to non-scientific experts, but re-iterated that “a trial court may consider one or more

of the specific factors that Daubert mentioned when doing so will help determine that

testimony’s reliability” but emphasized flexibility and that the “list of specific factors

neither necessarily nor exclusively applies to all experts or in every case.” 14 But such

flexibility can only go so far. The Supreme Court has long explained that:

                  conclusions and methodology are not entirely distinct from
                  one another. Trained experts commonly extrapolate from
                  existing data. But nothing in either Daubert or the Federal
                  Rules of Evidence requires a district court to admit
                  opinion evidence that is connected to existing data only
                  by the ipse dixit of the expert. A court may conclude that
                  there is simply too great an analytical gap between the data
                  and the opinion proffered.15

         Kumho Tire noted that “where such [expert] testimony’s factual basis, data,

principles, methods, or their application are called sufficiently into question, [ ] the trial

judge must determine whether the testimony has ‘a reliable basis in the knowledge and

experience of [the relevant] discipline.” 16 In addition, it should be noted that where an

unreliable basis forms the opinions of one expert that other experts rely upon for their

opinions, those are likewise unreliable. 17 That will be an issue for Dr. Cades and an

additional reason why his own opinions lack a reliable foundation and are inadmissible.


12
   This is an issue in several of the Motions to exclude GM’s experts that Plaintiffs filed, including this one.
13
   270 F.3d at 686-87; see also, Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir. 2010).
14
   526 U.S. 137, 141 (1999) (emphasis in original).
15
   General Electric Co. v. Joiner, 522 U.S. 136, 146 (1997) (emphasis added); see also, Concord Boat Corp.
v. Brunswick Corp., 207 F.3d 1039, 1055 (8th Cir. 2000).
16
   526 U.S. at 149 (emphasis added).
17
   See, e.g., Barrett, 606 F.3d at 982 (expert’s opinions about the source of the plaintiff’s toxic tort exposure
was properly stricken when based entirely on another expert’s opinion in the case “which had been deemed
excessively speculative”).
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                    4


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 11 of 23
         2.       The Enhanced Injury Doctrine Dictates What Expert Testimony Is
                  Relevant & Admissible in this Case

                  (a)      The Law

         This is a crashworthiness18 case and as such any alleged negligence on the part of

Plaintiffs in causing the accident itself is not admissible under the enhanced injury or

second collision doctrine. The fairly recent case of Norman v. Textron Inc. is instructive

and sets out the law in this regard:

         Here, the Court finds that Plaintiff's comparative fault, as well as the fault
         of others in causing the original accident, is not admissible in this
         crashworthiness, enhanced injury case, and therefore, Plaintiff's motions in
         limine 19 1-6 should be granted. In a crashworthiness, enhanced injury
         case, “[i]f the plaintiff's use (or misuse) of the product sets the injury-
         causing sequence in motion, and that use was reasonably foreseeable by
         the manufacturer, then the doctrine holds that the plaintiff's conduct is
         not relevant.” Thornton v. Gray Automotive Parts Co., 62 S.W.3d 575, 587
         (Mo. Ct. App. W.D. 2001) (citing Gerow v. Mitch Crawford Holiday
         Motors, 987 S.W.2d 359, 362-363 (Mo. Ct. App. W.D. 1999)). “The U.S.
         Court of Appeals for the Eighth Circuit noted that Missouri courts have
         found misuse to be reasonably anticipated.” Gerow, 987 S.W.2d at 363
         (emphasis in original) (internal citations omitted); See also Threats v. Gen.
         Motors Corp., 890 S.W.2d 327, 329 (Mo. Ct. App. E.D. 1994) (quoting
         Nesselrode v. Executive Beechcraft, Inc., 707 S.W.2d 371, 381 (Mo. banc
         1986) (“The concept of reasonably anticipated use ... includes misuse and
         abnormal use which is objectively foreseeable.”)).

         The Court finds Plaintiff's operation of the forklift in this case to be a
         reasonably anticipated and foreseeable use of a rough terrain forklift. Even
         assuming arguendo that the operation of the forklift in the original accident
         by Plaintiff was a misuse of the forklift, such misuse would still be
         reasonably foreseeable. The Court believes that the operation of the forklift
         in this case is an objectively foreseeable use of a rough terrain forklift on a
         construction site. See Gerow, 987 S.W.2d at 363 (“The fact that Barbara

18
   “Crashworthiness” was succinctly defined in LaHue v. General Motors LLC, as “products liability cases
concerning manufacturers’ duty to use reasonable care in designing automobiles.” 716 F. Supp. 407, 409, n.1
(W.D. Mo. 1989) citing Larsen v. General Motors Corp., 391 F.2d 495, 503 (8th Cir. 1968). The LaHue
Court continued: “Ordinarily the injuries occur when, in an accident, occupants collide with the interior of
their cars or are thrown from the cars and collide with something else. The cases also are known variously as
‘second collision’ cases and ‘enhanced injury’ cases. They focus on injuries attributable to alleged design
defects, rather than initial impacts.” Id.
19
   While Norman is in the context of motions in limine, for the purposes of determining the relevance and
helpfulness of expert opinion it is analogous, and its guidance is appropriate to consider.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                5


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 12 of 23
        Gerow was driving the vehicle on a highway was an intended use. Driver
        error which resulted in unintentional misuse was therefore reasonably
        foreseeable, and the nature of the error was irrelevant to proving an
        enhanced injury claim.”) (internal citations omitted).

        The Court acknowledges that Mo. Rev. Stat. §537.765 provides that “[t]he
        doctrine of pure comparative fault shall apply to products liability claims.”
        However, this statute, which became effective July 1, 1987, was in effect
        and cited to by the Missouri Court of Appeals in Gerow. It appears to this
        Court that the precedent in the state of Missouri, albeit not by the Missouri
        Supreme Court, is that in crashworthiness, enhanced injury cases, the
        fault of Plaintiff in causing the original accident is not to be considered
        if the use, or even misuse, of the product was reasonably anticipated.
        Gerow, 987 S.W.2d at 362-63; B.B. v. Cont'l Ins. Co., 8 F.3d 1288, 1291
        (8th Cir. 1993) (internal citations omitted) (“Decisions of Missouri's
        intermediate appellate courts are not binding on this court, but they are
        persuasive authority, and this court must follow them when they are the best
        evidence of Missouri law.”). See also Bavlsik v. Gen. Motors, LLC, No.
        4:13- cv-0509-DDN (E.D. Mo. Sept. 8, 2015); Roberts v. Gen. Motors,
        LLC, No. 4:13-cv-0541-CAS (E.D. Mo.); Donze v. Gen. Motors, LLC, 420
        S.C. 8, 25, 800 S.E.2d 479, 488 n.3 (2017) (citing Thornton v. Gray
        Automotive Parts Co., 20 62 S.W.3d 575 (Mo. Ct. App. W.D. 2001) and
        Missouri as being a state that does not allow comparative negligence in
        crashworthiness cases). Having found Plaintiff's operation of the forklift to
        be a reasonably anticipated use, the Court finds any fault of behalf of
        Plaintiff in causing the original accident to be irrelevant and inadmissible in
        this crashworthiness, enhanced injury case.21

        The Court concluded, “Plaintiff’s fault, as well as the fault of his employer and

others, in causing the original accident is not admissible in this crashworthiness, enhanced

injury case.”22 Gerow involved defenses by Chrysler alleging, just as GM does in the case

sub judice, that Ms. Gerow had fallen asleep and veered off the highway causing the

accident.23 But the enhanced injury doctrine distinguishes between the cause of the accident

versus the cause of the injury.24 The Gerow Court explained:



20
   Thornton made clear the enhanced injury doctrine an “evidentiary issue.” 62 S.W.3d at 588.
21
   2018 WL 3199487, at *2 (W.D. Mo. 2018) (emphasis added).
22
   Id. at *3.
23
   987 S.W.2d at 363.
24
   Id.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                    6


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 13 of 23
       The U.S. Court of Appeals for the Eighth Circuit noted that Missouri courts
       have found misuse to be reasonably anticipated. Polk [v. Ford Motor Co.],
       529 F.2d [259] at 266 [(8th Cir. banc 1976)]. “[T]he intended use doctrine
       necessarily includes foreseeable consequences of (unintentional) misuse.”
       Id. “The concept of reasonably anticipated use includes misuse ... and
       abnormal use which is objectively foreseeable.” Threats v. General Motors
       Corp., 890 S.W.2d 327, 329 (Mo. App. E.D. 1994) (quoting Nesselrode v.
       Executive Beechcraft, Inc., 707 S.W.2d 371, 381 (Mo. banc 1986)). The
       fact that Barbara Gerow was driving the vehicle on a highway was an
       intended use. Driver error which resulted in unintentional misuse was
       therefore reasonably foreseeable, and the nature of the error was irrelevant
       to proving an enhanced injury claim. Cryts [v. Ford Motor Co.], 571
       S.W.2d [683] at 687 [(Mo. App. E.D. 1978)]. Chrysler's suggestion that
       Barbara Gerow fell asleep or was not alert inappropriately suggested
       comparative fault in the context of a claim which should have centered
       entirely on whether the design of the vehicle and placement of the fuel
       tank contributed to the fuel-fed fire.25

       The Court also noted that:

       Since any error on the part of Barbara Gerow which might have caused
       the original accident is irrelevant in this enhanced injury case, Chrysler's
       argument as to the reasonableness of her failure to correct her direction
       was unwarranted. This is particularly so since the trial court had already
       found that there was no evidence that Barbara Gerow failed to use the
       vehicle as reasonably anticipated by the manufacturer or that she used it for
       a purpose not intended by the manufacturer. Indeed, the trial court had ruled
       that, for purposes of the enhanced injury theory, veering off the roadway
       and being involved in an accident was a reasonably anticipated use.26

       The nature of this crashworthiness case and the evidentiary doctrine that applies to

such cases cannot be ignored even at this stage of the proceedings.

               (b)     The Pertinent Facts of this Case Applied to the Enhanced Injury
                       Doctrine

       It is undisputed that Nicolas Rey was driving the vehicle on a roadway in Mexico

at the time of the accident.27 Plaintiffs contend there was a tire puncture that preceded the

loss of control and rollover, which is supported by the Police Report, photographs,


25
   Id. (emphasis added).
26
   Id. (emphasis added).
27
   See, Ex. C, Police Report at 1.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS               7


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 14 of 23
Plaintiffs’ testimony, and Plaintiffs’ accident reconstructionist, Dr. Ziejewski’s report.28

GM contends that Mr. Rey was speeding, inattentive, and fell asleep or dozed off and that

caused the accident. 29 Even if GM were correct, these are not misuses of the Subject

Vehicle; rather, everything GM claim Nicolas did wrong is considered a reasonably

anticipated use under the law. GM admits that rollovers are foreseeable accidents. 30

Importantly, it is undisputed that Mr. Rey was properly wearing his seatbelt which GM’s

own expert Michael E. Klima admits in his report.31 Notably, Dr. Cades did not review this

report in preparing his own or take into consideration this crucial detail.32

         The evidence is that but for the roof crush and/or combination of roof crush and

excess excursion, Mr. Rey would not have received the catastrophic injuries that he did.33

It is undisputed that no one else in the vehicle suffered the same level of catastrophic

injuries that Mr. Rey did. In other words, but for the design defects alleged, Mr. Rey would

not have been injured excessively as he was in this case. Mr. Rey is not seeking recovery

for injuries associated with the rollover, but only the roof crush. None of GM’s experts




28
   See, Ex. C at 26; Ex. D, Expert report of Dr. Mariuz Ziejewski, at 9; Ex. E, Plaintiff Jessica Quinn’s
Deposition Excerpts, at 70:20-71:8; Ex. F, Plaintiff Nicolas Rey’s Deposition Excerpts, at 12:9-15.
29
    See, Ex. B, Dr. Cades’ Report at 8, 26, 33-34; Ex. G, GM’s Expert Nicholas J. Durisek, Ph.D., P.E.’s
Report at 15-16; see also, Ex. C at 17.
30
   See, Ex. H, GM Corporate Representative Deposition Excerpts, at 92:2-5.
31
   See, Ex. I, GM’s Expert Michael E. Klima’s Report, at 8, 9. Mr. Klima conducted a surrogate study with a
man roughly the same height and weight of Mr. Rey who then wore the seatbelt as the measurements show
Mr. Rey must have. It was determined that “the length of webbing exhibited by the scene photograph is
similar to the length of webbing documented for the properly belted surrogate driver” Id. at 8. Thus, the
conclusion has to be that Mr. Rey was also properly wearing his seatbelt. Id. To make matters even clearer,
Mr. Klima also states, “there is no physical evidence of misuse of the seatbelt.” Id. at 9. See also, Ex. L, Dr.
Marth’s Report at 6, 7, 10, and 12, which Dr. Cades also did not review but agrees with Klima’s conclusion.
32
   See, Ex. B at Appendix B, the List of Materials that Dr. Cades reviewed which does not include Klima’s.
The full implications of this omission for Dr. Cades’ opinions will be explored more fully infra. It should
also be noted that the fact that Mr. Rey was properly belted means that there can be no failure to mitigate or
comparative fault in the cause of his injuries. See, e.g., Norman, 2018 WL 3199486, at *2 (“evidence
regarding any comparative fault attributable to Plaintiff in causing his enhanced injuries, including his failure
to wear a seatbelt, is admissible in this case”) (other citations omitted).
33
   Ex. D at 27; 42, ¶21.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                    8


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 15 of 23
make this distinction including Dr. Cades who only discusses the “incident” which is

clearly referring to the accident itself and not the injuries Mr. Rey received. For instance,

Dr. Cades states in his report: “In suggesting that the incident would not have occurred if

a warning were present, Dr. Laux [Plaintiffs’ human factors expert] fails to acknowledge

that case facts are consistent with driver inattention and fatigue, and that scientific literature

suggests that inattention, fatigue, and distraction are predominant.”34 It is clear that the

focus is entirely on the cause of the accident, not the cause of the injuries to Mr. Rey. All

of GM’s experts likewise all conflate the cause of the accident with the cause of Mr. Rey’s

injuries, but logically, factually, and legally, that cannot be done.

         Thus, this is a classic crashworthiness, enhanced injury, or second collision case as

described above. The issue is not what caused the accident, but what caused the injuries.

Although Plaintiffs vehemently dispute that Mr. Rey was in any way responsible for or

negligent in the occurrence of the accident, that is not what caused his injuries; GM’s

defective vehicle did. Whatever preceded the accident that GM claims is Mr. Rey’s fault is

irrelevant and inadmissible in this case. As a result, even if Dr. Cades was fully qualified

to render each opinion and each opinion were properly supported with reliable facts and

foundations and tied specifically to this case, his testimony is entirely irrelevant and

inadmissible as a matter of law.

C.       The Legal Standards Applied to Dr. Cades’ Opinions

         For the reasons set forth above regarding the enhanced injury doctrine, Dr. Cades’

testimony should be precluded entirely as inadmissible. In the alternative and in addition,



34
  Ex. B at 33. The only time Dr. Cades addresses roof crush at all is when he is reciting the facts or allegations
of Plaintiffs or their experts’ opinions. He does not independently address roof crush or the cause of Mr.
Rey’s injuries at all.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                     9


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 16 of 23
Dr. Cades offers six opinions which are inadmissible for running afoul of the relevant

expert opinion analysis, which Plaintiffs take in turn.

         1.       Dr. Cades’ First, Second, and Fourth Opinions

         Dr. Cades’ first, second, and fourth opinions are very similar and rely on the same

unreliable foundations to support them and are all fatally flawed as a result. The opinions

are stated as follows:

         •    [1] An alert and attentive driver in the position of Mr. Rey had sufficient
              cues to maintain position in the roadway.
         •    [2] Mr. Rey was not alert and attentive at the time of the incident.
         •    [4] The subject incident is consistent with driver fatigue.35

         These opinions fail to take into consideration that there is evidence and testimony

of a tire blowout that preceded the accident, which Dr. Cades notes in his report but then

dismisses this in conclusory fashion as follows: “According to the accident reconstruction

analysis conducted by defense expert Dr. Durisek, there is no evidence of tire failure, rather

the puncture marks and tears in the left-front and left-rear tire are consistent with damage

that occurred during the rollover event. Thus, any opinion relying on a tire blowout is

irrelevant and has nothing to do with this incident.” 36 Dr. Cades did not take into

consideration all of the facts and evidence available to him which makes his opinion here

unreliable under the law set forth above. He does not explain why the evidence of punctures

in the tires is not considered, as set forth in Dr. Ziejewski’s report. He also does not explain



35
   Exhibit B at 33.
36
   Id. at 31. Dr. Cades states that: “Testimony that Mr. Rey was not asleep at the time of the incident does not
negate evidence suggesting that Mr. Rey was driving under conditions of inattention and fatigue.” Id. at 27.
Why? Dr. Cades does not explain why sworn testimony by the witnesses to the incident is negated by
“evidence suggesting…inattention and fatigue.” The only evidence is a Police Report’s assumption based on
a lack of tire marks that GM admits would not be there anyway because of ABS brakes. The better evidence
that is summarily dismissed is that of a tire blowout which can result in the same accident sequence which
Dr. Cades neither acknowledges nor excludes as an obvious alternative cause of the incident.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                  10


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 17 of 23
why he ignores this part of the Police Report and deposition testimony. In addition, he

relies entirely on Dr. Durisek’s unreliable opinions as bases for his own opinions.37 Thus,

Dr. Cades’ opinions must be stricken for this reason.

         Dr. Cades also dismisses without explanation the testimony that Mr. Rey was alert

and not sleeping when the accident happened and looks only to the Police Report.38 Indeed,

Mr. Rey actually felt the blowout happen, something he could not have done were he asleep

at the time. Dr. Cades does not explain why he ignores this testimony in his opinions which

means he has failed to rule out other causes of the accident. Much of Dr. Cades’ report is

based on what literature has shown can happen under various circumstances that he lacks

the evidence to tie to the facts of this case.39

         Importantly, the Police Report was not an accident reconstruction and no

qualifications are given for those who drafted it. It relies solely on the lack of tire marks

for the conclusion that Mr. Rey must have been sleeping or dozing. The Police Report does

not state any alternative explanation for a lack of tire marks on the road and then rule them

out; nor do GM’s experts Dr. Durisek and Dr. Cades. An important fact is that the Subject

Vehicle was equipped with ABS brakes which even GM counsel admits prevents skidding,

when he stated on the record while deposing Ms. Quinn: “…it’s actually not a good idea

to pump the brakes. You just want to press the brake hard. That prevents the skidding with

that.”40 It is simply too great an analytical gap and too speculative to conclude that Mr. Rey



37
   Plaintiffs’ Motion to Exclude Dr. Durisek is incorporated herein by reference as if set forth fully.
38
   Ex. B at 5; but see, Ex. E at 78:7-22 (Ms. Quinn testified that she heard the blowout and was familiar with
that sound, having experienced a blowout before. She also testified that her husband was not asleep). Mr.
Rey testified that he was not asleep and felt the tire blowout just prior to losing control of the vehicle. Ex. F
at 12:9-17.
39
   See, e.g., Ex. B at 19-25.
40
   Ex. E at 76:19-24.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                  11


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 18 of 23
was sleeping and that caused the rollover in this case based on the true state of the evidence.

       Specifically, with regard to his first opinion, Dr. Cades does not state what cues

were relevant and went unheeded for Mr. Rey in the context of a tire blowout and loss of

control relating therefrom. Specifically, with regard to his second opinion, Dr. Cades states

definitively that “Mr. Rey was not an alert and attentive driver at the time of the incident.”

However, he does not explain clearly how he can state that given the contrary evidence.

But then for his fourth opinion, Dr. Cades states that “The subject incident is consistent

with driver fatigue.” However, that does not state that the incident was caused by driver

fatigue as opposed to anything else, such as a tire blowout. Dr. Cades does not have

sufficient reliable bases to support his first, second, and fourth opinions and they should be

excluded.

       2.      Dr. Cades’ Third Opinion

       Dr. Cades’ third opinion is: “Mr. Rey’s excessive speed increased his likelihood of

a crash.”41 Dr. Cades is not qualified as an accident reconstructionist and his opinion in this

regard seems entirely dependent upon that of Dr. Durisek. Both ignore the testimony that

Mr. Rey and Mrs. Quinn both testified that Mr. Rey was not speeding at the time.42 Dr.

Cades does not address the questions raised in Dr. Ziejewski’s report about the veracity

and reliability of the data concerning the speed in the CDR report.43 Other than relying on

Dr. Durisek’s opinion, which is itself unreliable as discussed in that Motion to Exclude,

Dr. Cades has no reliable bases upon which to render this opinion. In addition, Dr. Cades

is speaking generally here and not rendering an opinion specific to this case. He does not



41
   Ex. B at 33.
42
   Ex. E at 79:11-17; Ex. F at 13:15-16.
43
   Ex. D at 14-16.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                12


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 19 of 23
say that Mr. Rey’s alleged excessive speed did or more likely than not caused this crash or

his injuries. As the case law above holds, he must tie his opinions to the facts of this case.

He did not do so here. Dr. Cades’ third opinion should be excluded.

         3.       Dr. Cades’ Fifth Opinion

         Dr. Cades’ fifth opinion is: “Information available to Mr. Rey, if read, understood,

and followed, would have allowed him to avoid this incident.”44 Dr. Cades’ opinion here

is problematic because it is so general and not clearly tied to the facts of this case. Dr.

Cades relies on the 2006 GMC Yukon Denali XL Owner’s Manual, the Missouri Driver’s

Guide, and the Kansas Driving Handbook (which was odd because the Plaintiffs were

licensed Missouri drivers).45 He quotes extensive passages from them that contain tips and

warnings about sitting in a reclined seat, wearing seatbelts, driving off road, airbags,

driving up steep hills, wheel sizes, speed, fatigue, distracted driving, and so forth. Dr. Cades

does not explain how each of these is relevant to the facts, injuries, and claims involved in

this case.

         The only potentially relevant quotations are to the Owner’s Manual, none of which

discuss the risk of rollover in the event of a tire blowout, much less a roof crush in the event

of a rollover.46 And, most critically of all, none of them warn a driver or occupant of this

GM vehicle that even wearing their seatbelt, they will not be protected from a catastrophic

injury where there is a rollover with roof crush, which is what happened here. Dr. Cades

does not explain how Mr. Rey – a properly belted driver47 – failed to follow any of these


44
   Ex. B at 34.
45
   Ex. B at 11-18.
46
   Id. at 12.
47
   Indeed, Dr. Cades seems to ignore the undisputed fact – indeed the fact proven up by GM’s own expert,
Mr. Klima – that the Plaintiffs were belted and spends a good bit of his report addressing the importance of
seatbelts. Ex. B at 28-29.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                             13


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 20 of 23
warnings and how that affected the roof crush and cause of Mr. Rey’s injuries in this

rollover. Given that Dr. Cades never addresses the real issue – the cause of Mr. Rey’s

injuries – he never provides any opinions that are relevant, including those related to

warnings.48 His fifth opinion should be excluded.

         4.       Dr. Cades’ Sixth Opinion

         Dr. Cades’ sixth opinion is: “Dr. Laux’s analysis and opinions related to warnings,

purchasing decisions, and the factors that contributed to the incident are flawed,

unsupported by scientific literature, and inconsistent with the facts of this incident.”49

         The criticism of Dr. Laux’s50 opinions suffers the same fatal flaw as so many of the

rest of Dr. Cades’ opinions: he focuses on the alleged cause of the accident, not the cause

of the injury and the nature of the defect that caused that injury. There was no warning in

this case that would have let Plaintiffs know that even properly belted, in the event of a

rollover, the seatbelt would not protect them from a roof could crushing in on an occupant

rendering them quadriplegic.51 That is indisputed and unaddressed by Dr. Cades. It is not

merely the rollover risk, but that the rollover risk here is higher along with the potential to

have a roof crush in on the occupant – who even properly belted – is not protected.

         Similarly, Dr. Cades’ opinions also fail to take into consideration what the nature

of a failure to warn claim entails.52 There is a particular danger that Plaintiffs faced because


48
   He also undermines his report and opinions blaming Mr. Rey when he acknowledges that: “Although SUVs
have an increased risk of rollovers, SUVs are perceived by drivers as safe vehicles.” Ex. B at 25.
49
   Exhibit B at 34.
50
   Ex. J, the Expert Report of Dr. Lila Laux, Plaintiffs’ Human Factors Expert.
51
   Ex. H at 290:15-19; 292:9-17. GM admitted it did not warn consumers.
52
   Among the elements of a cause of action for strict liability failure to warn are: “(2) the product was
unreasonably dangerous at the time of the sale when used as reasonably anticipated without knowledge of its
characteristics; (3) the defendant did not give adequate warning of the danger; (4) the product was used in a
reasonably anticipated manner; and (5) the plaintiff was damaged as a direct result of the product being sold
without an adequate warning.” Moore v. Ford Motor Co., 332 S.W.3d 749, 756 (Mo. 2011). Missouri law
presumes that Plaintiffs would have heeded any warnings. Id. at 762. Plaintiffs have also pleaded failure to
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                               14


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 21 of 23
of the defects inherent in this vehicle that they were not warned about. Dr. Cades does not

correctly represent the Plaintiffs’ testimony about whether they would have purchased this

vehicle had they been warned about this catastrophic injury occurring from the defects in

this vehicle.53 Dr. Cades ignores that he pointed out that consumers believe larger SUVs to

be safer.54 Plaintiffs had no warnings to tell them otherwise. As to the rest, Dr. Laux herself

addressed the flaws in Dr. Cades’ report and his criticism of her.55 Dr. Cades has no reliable

bases to opine as he has with regard to his sixth opinion which should be excluded entirely.

                                                    IV.
                                              CONCLUSION

         Plaintiffs respectfully request that the Court GRANT Plaintiffs’ Motion to Exclude

Dr. Cades in his entirety and such other and further relief to which they are entitled.




warn under negligence.
53
   Ms. Quinn was asked “[i]f car companies told you about all the different ways you could be injured in a
car crash, would that stop you from buying cars or riding in them?” to which she responded, “No…” Ex. E
at 35:12-19. That is very different than if she had been asked about this particular injury in this particular
vehicle. Mr. Rey testified that had he known of the roof crush risk, he would not have driven the Yukon
or put his family into it. Ex. F at 41:8-12. Plaintiffs thought the Escalade was an entirely different vehicle
than the Yukon. Id. at 41:13-23.
54
   Ex. B at 25. Dr. Cades’ mention of open and obvious risks that do not require warnings and the risk of
“overwarning” in the context of criticizing Dr. Laux is unavailing. Ex. B at 32. These defects are latent. And
Dr. Cades and GM do not even admit they exist, so of course, they have not warned of them nor are they
open and obvious.
55
   Ex. K at 92:12-93:8; 140:16-147:7.
PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS                                15


     Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 22 of 23
                                      Respectfully submitted,

                                      LEGER KETCHUM & COHOON, PLLC

                                      /s/ Bradley L. Leger
                                      BRADLEY L. LEGER
                                      Attorney in Charge
                                      (Admitted Pro Hac Vice)
                                      Texas State Bar No. 24039899
                                      S.D. TX Bar No. 38360
                                      Email: bleger@lkclawfirm.com
                                      KASSI DEE PATRICK MARKS
                                      (Admitted Pro Hac Vice)
                                      Texas State Bar No. 24034550
                                      Email: kmarks@lkclawfirm.com
                                      10077 Grogan’s Mill Road, Suite 325
                                      The Woodlands, Texas 77380
                                      T: 832.764.7200
                                      F: 832.764.7211

                                      ADAM M. EVANS
                                      Missouri Bar #60895
                                      Email: aevans@breneslawgroup.com
                                      800 E. 101st Street, Suite 350
                                      Kansas City, MO 64131
                                      T: (949) 397-9360
                                      F: (949) 607-4192

                                     ATTORNEYS FOR PLAINTIFFS


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I filed the foregoing on the 9th day of October, 2020,
via the Court’s electronic filing system, which will generate a notice to all counsel of
record.



                                                     /s/ Bradley L. Leger
                                                     BRADLEY L. LEGER




PLAINTIFFS’ MOTION TO EXCLUDE DAVID M. CADES, PH.D. & SUPPORTING SUGGESTIONS         16


    Case 4:19-cv-00714-DGK Document 86 Filed 10/09/20 Page 23 of 23
